The defendant herein was convicted in the circuit court of Jackson county of violating the provisions of Act No. 181, Pub. Acts 1919. The information contains two counts, one charging that the defendant, being in possession and control of live stock which was reasonably suspected of being afflicted with a contagious, infectious, and communicable disease, did refuse to allow the deputy State veterinarian to examine such stock; and the other count charges that, under the same condition, the defendant did refuse to allow an authorized veterinarian to conduct tests for bovine tuberculosis upon such cattle. The defendant has brought the case to this court by writ of error, and the assignment presents the following contentions in his behalf: (1) The statute does not authorize compulsory examination or testing; (2) the commissioner of agriculture had no authority to examine or test defendant's cattle because the program for eradicating bovine tuberculosis had not been adopted in Jackson county; (3) the law provides no definite means or method of adopting such program in the county, and therefore a prosecution cannot be maintained; (4) a former test having been made in the county in which defendant's herd was found to be free from the disease, there is no authority in law for retesting; (5) that Act No. 13, Pub. Acts 1921, is in violation of section 21, art. 5, of the State Constitution because (a) it embraces more than one object; (b) the objects of the law are not adequately stated in the title; (c) the statutes revised, altered, and amended by Act No. 13, Pub. Acts 1921, were not re-enacted and published at length.
Act No. 181, Pub. Acts 1919, as amended by Act No. 89, Pub. Acts 1923, provides: *Page 275 
"SEC. 4. It shall be the duty of the commissioner of animal industry to have general charge and oversight of the protection of the health of the domestic animals of the State and the guarding of the same from all contagious or infectious diseases. * * * It shall be the duty of the State veterinarian to carry out the directions of the commissioner of animal industry. * * *
"SEC. 6 The commissioner to whom the existence of any infectious or contagious disease of domestic animals is reported, shall forthwith, either in person or by authorized representative, proceed to the place where such domestic animal or animals are and examine the same, and if in his opinion any infectious or contagious disease does exist he is authorized to call upon the State veterinarian or other competent and skilled veterinarian to proceed to the place where said contagious or infectious disease is said to exist and examine said animal or animals, * * * and the said commissioner and veterinarian are hereby authorized and empowered to enter upon any grounds or premises to carry out the provisions of this act. * * *
"SEC. 11. * * * It shall be unlawful for any person who owns or who is in possession or control of live stock which is affected with any such disease, or which is reasonably suspected of being so affected, to prevent or refuse to allow the State veterinarian, the commissioner, or other authorized officials to examine such stock, or to hinder or obstruct the State veterinarian or commissioner, or other official in any examination or attempted examination of any such animal or animals. * * *
"SEC. 15-a. * * * Whenever the commissioner shall have determined to test for tuberculosis all the cattle in any certain county where bovine tuberculosis eradication has been adopted, he shall give public notice of his determination. * * * Cattle found *Page 276 
to be reactors to such test shall be branded, slaughtered when ordered by the commissioner, and the owners thereof entitled to such indemnities as in this act provided. It shall be unlawful for any person who owns or who is in possession of or controls any cattle to prevent, hinder, obstruct, or refuse to allow the commissioner or authorized veterinarian to conduct such tests for tuberculosis on such cattle."
By the express provisions of the statute the authority to examine is given. There is no merit to defendant's contention that the eradication program was not adopted in Jackson county and therefore authority was not given to the commissioner or those representing him to make an examination and under proper conditions to test domestic animals. This record discloses that both by popular vote and by action of its board of supervisors, Jackson county adopted or approved a program of eradicating bovine tuberculosis in that county. It is true, as pointed out by defendant, that the act does not specifically provide the method of adoption by a county; but in the absence of a specific provision as to adoption in some other manner, it should be held that the action taken in Jackson county was sufficient. Defendant's contention that because his herd of cattle had been tested and found free from tuberculosis some three or four years previous he was not obliged to submit to a second test on this occasion, is not well founded. It is obvious that the purpose of this statute is to eradicate a disease said to be highly infectious and contagious. Surely it cannot be contended that this result was expected to be accomplished and such a condition produced by a single test.
The grounds upon which the defendant attacks the constitutionality of Act No. 13, Pub. Acts 1921, *Page 277 
are stated above. This act abolished the department of animal industry, created the State department of agriculture, and provided that the department of agriculture "shall exercise the powers and perform the duties now vested by law in the department of animal industry," as set forth in Act No. 181, Pub. Acts 1919. The title to Act No. 13, Pub. Acts 1921, is:
"An act to promote the agricultural interests of the State of Michigan; to create a State department of agriculture; to define the powers and duties thereof; to provide for the transfer to and vesting in said department of powers and duties now vested by law in certain other State boards, commissions and officers, and to abolish certain boards, commissions and officers the powers and duties of which are hereby transferred."
We think the foregoing title is not open to the objection urged by the defendant that it does not adequately express the object of the act, nor do we find that the act embraces more than one object. It is true that by the terms of the act the powers and duties theretofore vested in various departments and commissions were transferred to the State department of agriculture; but the act as a whole is one to promote the agricultural interests of the State, and it is so stated in the title. We need not here pass upon the question as to whether all of the duties sought to be vested by this act in the State department of agriculture are germane to the title of the act; but it is sufficient for us to hold that the duties and powers thus transferred from the department of animal industry to the State department of agriculture were such as "promote the agricultural interests in the State." Such is clearly the fact, and we so hold. *Page 278 
The remaining constitutional objection is that by passing Act No. 13, Pub. Acts 1921, the legislature sought to revise, alter, and amend Act No. 181, Pub. Acts 1919, and this without repassing the latter act or publishing the same at length, as required by the Michigan Constitution (article 5, § 21). Except to the extent that it was expressly done by a provision in the act of 1921, we do not understand that there was any attempt or intention thereby to revise, alter, or amend the provisions of the act of 1919. By the express terms of the 1921 enactment, the department of animal industry was abolished; and the powers and duties of that department were transferred to the State department of agriculture. The portion of Act No. 181, Pub. Acts 1919, which prescribes these powers and duties was not "revised, altered, or amended." It still stands as a part of the statutory law of the State, and therefore there was no occasion for the re-enactment or republication of that portion of the statute. This was the construction placed upon the constitutional provision by Mr. Justice COOLEY over 60 years ago, and it has since been considered settled law in this State. The legislature of 1865 passed Act No. 78, entitled "An act to establish a police government for the city of Detroit." This act provided (section 36):
The offices of city marshal and assistant marshal of the city of Detroit is hereby abolished, and the duties of said office shall hereafter be performed by the superintendent of police, or by the captains and sergeants of police, under his directions, in accordance with the provisions of this act."
In passing upon the constitutionality of the act, Justice COOLEY said:
"It is next objected that the law is invalid because *Page 279 
in conflict with section twenty-five of article four of the Constitution (1850), which provides that 'no law shall be revised, altered or amended by reference to its title only; but the act revised, and the section or sections of the act altered or amended, shall be re-enacted and published at length.'
"The act before us does not assume in terms, to revise, alter or amend any prior act, or section of an act, but by various transfers of duties it has an amendatory effect by implication, and by its last section it repeals all inconsistent acts. We are unable to see how this conflicts with the provision referred to. If, whenever a new statute is passed, it is necessary that all prior statutes, modified by it by implication should be re-enacted and published at length as modified, then a large portion of the whole code of laws of the State would require to be republished at every session, and parts of it several times over, until, from mere immensity of material, it would be impossible to tell what the law was. If, because an act establishing a police government modifies the powers and duties of sheriffs, constables, water and sewer commissioners, marshals, mayors and justices, and imposes new duties upon the executive and the citizen, it has thereby become necessary to re-enact and republish the various laws relating to them all as now modified, shall find, before the act is completed, that it not only embraces a large portion of the general laws of the State, but also that it has become obnoxious to the other provisions referred to, because embracing a large number of objects, only one of which can be covered by its title.,
"This constitutional provision must receive a reasonable construction, with a view to give it effect. The mischief designed to be remedied was the enactment of amendatory statutes in terms so blind that legislators themselves were sometimes deceived in *Page 280 
regard to their effect, and the public, from the difficulty in making the necessary examination and comparison, failed to become apprised of the changes made in the laws. An amendatory act which purported only to insert certain words, or to substitute one phrase for another in an act or section which was only referred to but not republished, was well calculated to mislead the careless as to its effect, and was, perhaps, sometimes drawn in that form for that express purpose. Endless confusion was thus introduced into the law, and the Constitution wisely prohibited such legislation. But an act complete in itself is not within the mischief designed to be remedied by this provision, and cannot be held to be prohibited by it without violating its plain intent." People v. Mahaney,13 Mich. 481, 496, 497.
In so far as the act under consideration revises, alters, or amends Act No. 181, Pub. Acts 1919, it does so in express language, published at length; and in so far as the change or alteration is by implication merely, it does not offend the constitutional provision. In commenting on the above quotation from People v. Mahaney, supra, Justice COOLEY said in his Constitutional Limitations:
"If this is a correct view of the purpose of the provision, it does not seem to be at all important to its accomplishment that the old law should be republished, if the law as amended is given in full, with such reference to the old law as will show for what the new law is substituted. * * * It should be observed that statutes which amend others by implication are not within this provision; and it is not essential that they even refer to the acts or sections which by implication they amend." Vol. 1, Cooley's Constitutional Limitations (8th Ed.), p. 314.
See, also, People v. Wands, 23 Mich. 384; Swartwout v.Railroad Co., 24 Mich. 388, 399; Attorney General v. Parsell,100 Mich. 170; and People v. *Page 281 Shuler, 136 Mich. 161, where Justice CARPENTER, speaking for the court concerning the question now under consideration, said:
"We think this contention is answered by People v. Pritchard,21 Mich. at page 241, where it is said: 'It is a full compliance with the terms as well as the purpose of that provision (viz., the constitutional provision under consideration) if the section as amended is set forth at length, with such reference to the old law as will show for what the new law is substituted.' "
In Fornia v. Wayne Circuit Judge, 140 Mich. 631, this court held (quoting syllabus):
"Act No. 31, Pub. Acts 1903, substituting the county clerk for the Wayne county jury commissioners in drawing juries for that county, and not otherwise changing the procedure, and not assuming in terms to revise, alter or amend any prior act or section of an act, but by various transfers of duties, having an amendatory effect by implication, does not conflict with the provision of the Constitution requiring acts amended or revised to be republished at length, though it contains a clause which repeals all inconsistent acts."
A holding to the same effect will be found in GrinnellBrothers v. Moy, 230 Mich. 26.
In addition to the objections above mentioned, it is also urged in defendant's brief that probable cause of the presence of tuberculosis in defendant's herd was not shown by the people and therefore an examination or test was not justified. This objection might be passed by merely noting that it was not raised in the lower court. However, we may add that in our judgment the record is sufficient to justify the conclusion that the State authorities who sought to make this examination were justified in their determination *Page 282 
that there was probable cause to believe that some of the cattle in Jackson county had tuberculosis. By proclamation issued in accordance with the statute, the whole county of Jackson was under quarantine because bovine tuberculosis was there prevalent. The county had adopted the program of eradication and this program could not be successfully carried out except by the examination of all the herds in the county, including that of the defendant. The statute gave this right and the defendant should not have resisted the operation of the law. So far as appears from this record his conviction was regular, and is affirmed.
FEAD, CLARK, and SHARPE, JJ., concurred with NORTH, C.J.